Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title has been assigned that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The title is:                                              See MPEP § 606.01.
MEMS ELEMENT FUSE-LIKE ELECTRICAL CIRCUIT INTERRUPTER

Reasons for Allowance
Claims 1-20 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a MEMS element comprising first and second conductive members being in a broken state after a first electrical signal is applied between the second conductive member and a first fixed electrode in conjunction with ALL the remaining limitations within claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  
US 2011/0108933 Nakatani discloses a MEMS element that serves  as a sensor.
US 8,564,928 Ikehashi et al.  discloses a MEMS variable capacitance device.
US 8,520,279 Kouma et al.    discloses a micro mirror device.
US 2022/0084767 Yamazaki et al. filed February 26, 2021 states in Claim 10 the novel features which constitute the allowable subject matter herein.

US App 17/446,033 claims filed August 26, 2021 were examined for double patenting issues, none were identified at this time.



Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833